DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Guy Gosnell on 2/10/2022.

As of Claim 1 (Currently Amended)  A method comprising: 
receiving parameter information associated with an entrance pupil of an omnidirectional lens, wherein the parameter information comprises one or more entrance pupil coefficients and a value representing a total number of entrance pupil coefficients;
storing one or more elements of the parameter information in one or more data structures; and
providing the one or more data structures for use in one or more image formation tasks,
wherein the parameter information further comprises entrance pupil distortion correction parameters, and wherein the entrance pupil distortion correction parameters are used to correct a camera_centre_offset (                        
                            
                                
                                    O
                                
                                
                                    Z
                                
                            
                        
                    )  to its real optical center (CW) in external camera coordinates, and
wherein full correction under varying entrance pupil equates to                         
                            θ
                            =
                             
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        0
                                    
                                    
                                        
                                            
                                                N
                                            
                                            
                                                i
                                            
                                        
                                        -
                                        1
                                    
                                
                                
                                    
                                        
                                            p
                                        
                                        
                                            j
                                        
                                    
                                    *
                                
                            
                             
                            
                                
                                    r
                                
                                
                                    j
                                
                            
                        
                     + EP(                        
                            θ
                        
                    ), wherein                         
                            θ
                        
                     represents an angle of a sphere coordinate from a normal vector of a nominal imaging plane that passes through a center of a sphere coordinate system for an active area of a circular image, N represents a total number of entrance pupil coefficients,                         
                            
                                
                                    p
                                
                                
                                    j
                                
                            
                        
                     represents a polynomial coefficient, r represents a normalized distance of a luma sample from a center of the circular image, and EP(                        
                            θ
                        
                    ) represents an entrance pupil equation                         
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        3
                                    
                                    
                                        
                                            
                                                M
                                            
                                            
                                                i
                                            
                                        
                                        -
                                        1
                                    
                                
                                
                                    
                                        
                                            q
                                        
                                        
                                            j
                                        
                                    
                                    *
                                
                            
                             
                            
                                
                                    r
                                
                                
                                    j
                                
                            
                        
                    , wherein                         
                            
                                
                                    M
                                
                                
                                    i
                                     
                                
                            
                        
                    represents three more than the total number of entrance pupil coefficients and                         
                            
                                
                                    q
                                
                                
                                    j
                                
                            
                             
                        
                    represents one or more instances of ep_coeff.



As of Claim 3.	(Canceled)

As of Claim 4 (Currently Amended)  The method according to claim [[3]]1, wherein the one or more image formation tasks comprise a polynomial EP_coeffs, wherein instances of EP_coeffs are fixed-point or floating-point polynomial coefficient values that describe a curve function using entrance pupil equation                         
                            E
                            P
                            (
                            θ
                            )
                            =
                             
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        3
                                    
                                    
                                        
                                            
                                                N
                                            
                                            
                                                i
                                            
                                            
                                                2
                                            
                                        
                                        -
                                        1
                                    
                                
                                
                                    
                                        
                                            p
                                        
                                        
                                            j
                                        
                                        
                                            2
                                        
                                    
                                    *
                                
                            
                             
                            
                                
                                    r
                                
                                
                                    j
                                
                            
                        
                    , and wherein                         
                            
                                
                                    p
                                
                                
                                    j
                                
                                
                                    2
                                
                            
                        
                    and                         
                            
                                
                                    N
                                
                                
                                    i
                                
                                
                                    2
                                
                            
                        
                     are represented by EP_coeffs and the value representing the total number of entrance pupil coefficients, num_EP_coeffs, respectively.

As of Claim 5 (Original)  The method according to claim 1, wherein the parameter information further comprises an entrance pupil flag variable for use in a fisheye video supplemental information structure.

As of Claim 6 (Original)  The method according to claim 5, wherein providing the one or more data structures for use in one or more image formation tasks comprises providing the entrance pupil flag variable to the fisheye video supplemental information structure.

As of Claim 7 (Original)  The method according to claim 1, wherein the one or more image formation tasks are associated with an omnidirectional media standard. 

As of Claim 8(Original)  The method according to claim 7, wherein the omnidirectional media standard is Moving Pictures Experts Group-Omnidirectional Media Format (MPEG-OMAF) or MPEG International Organization for Standardization/International Electrotechnical Commission (ISO/IEC) 23090-7.

As of Claim 9: (Currently Amended)  An apparatus comprising:
at least one processor; and
at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to: 

store one or more elements of the parameter information in one or more data structures; and
provide the one or more data structures for use in one or more image formation tasks,
wherein the parameter information further comprises entrance pupil distortion correction parameters, and wherein the entrance pupil distortion correction parameters are used to correct a camera_centre_offset (                        
                            
                                
                                    O
                                
                                
                                    Z
                                
                            
                        
                    )  to its real optical center (CW) in external camera coordinates, and
wherein full correction under varying entrance pupil equates to                         
                            θ
                            =
                             
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        0
                                    
                                    
                                        
                                            
                                                N
                                            
                                            
                                                i
                                            
                                        
                                        -
                                        1
                                    
                                
                                
                                    
                                        
                                            p
                                        
                                        
                                            j
                                        
                                    
                                    *
                                
                            
                             
                            
                                
                                    r
                                
                                
                                    j
                                
                            
                        
                     + EP(                        
                            θ
                        
                    ), wherein                         
                            θ
                        
                     represents an angle of a sphere coordinate from a normal vector of a nominal imaging plane that passes through a center of a sphere coordinate system for an active area of a circular image, N represents a total number of entrance pupil coefficients,                         
                            
                                
                                    p
                                
                                
                                    j
                                
                            
                        
                     represents a polynomial coefficient, r represents a normalized distance of a luma sample from a center of the circular image, and EP(                        
                            θ
                        
                    ) represents an entrance pupil equation                         
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        3
                                    
                                    
                                        
                                            
                                                M
                                            
                                            
                                                i
                                            
                                        
                                        -
                                        1
                                    
                                
                                
                                    
                                        
                                            q
                                        
                                        
                                            j
                                        
                                    
                                    *
                                
                            
                             
                            
                                
                                    r
                                
                                
                                    j
                                
                            
                        
                    , wherein                         
                            
                                
                                    M
                                
                                
                                    i
                                     
                                
                            
                        
                    represents three more than the total number of entrance pupil coefficients and                         
                            
                                
                                    q
                                
                                
                                    j
                                
                            
                             
                        
                    represents one or more instances of ep_coeff.

As of Claim 10.	(Canceled)

As of Claim 11        (Canceled)

As of Claim 12 (Currently Amended)  The apparatus according to claim [[11]]9, wherein the one or more image formation tasks comprise a polynomial EP_coeffs, wherein instances of EP_coeffs are fixed-point or floating-point polynomial coefficient values that describe a curve function using entrance pupil equation                         
                            E
                            P
                            (
                            θ
                            )
                            =
                             
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        3
                                    
                                    
                                        
                                            
                                                N
                                            
                                            
                                                i
                                            
                                            
                                                2
                                            
                                        
                                        -
                                        1
                                    
                                
                                
                                    
                                        
                                            p
                                        
                                        
                                            j
                                        
                                        
                                            2
                                        
                                    
                                    *
                                
                            
                             
                            
                                
                                    r
                                
                                
                                    j
                                
                            
                        
                    , and wherein                         
                            
                                
                                    p
                                
                                
                                    j
                                
                                
                                    2
                                
                            
                        
                    and                         
                            
                                
                                    N
                                
                                
                                    i
                                
                                
                                    2
                                
                            
                        
                     are represented by EP_coeffs and the value representing the total number  of entrance pupil coefficients, num_EP_coeffs, respectively.

As of Claim 13(Original)  The apparatus according to claim 9, wherein the parameter information further comprises an entrance pupil flag variable for use in a fisheye video supplemental information structure.

As of Claim 14 (Original)  The apparatus according to claim 13, wherein providing the one or more data structures for use in one or more image formation tasks comprises providing the entrance pupil flag variable to the fisheye video supplemental information structure.

As of Claim 15 (Original)  The apparatus according to claim 9, wherein the one or more image formation tasks are associated with an omnidirectional media standard. 

As of Claim 16(Original)  The apparatus according to claim 15, wherein the omnidirectional media standard is Moving Pictures Experts Group-Omnidirectional Media Format (MPEG-OMAF) or MPEG International Organization for Standardization/International Electrotechnical Commission (ISO/IEC) 23090-7.

As of Claim 17 (Currently Amended)  A computer program product comprising a non-transitory computer readable storage medium having program code portions stored thereon, the program code portions configured, upon execution, to: 
receive parameter information associated with an entrance pupil of an omnidirectional lens, wherein the parameter information comprises one or more entrance pupil coefficients and a value representing a total number of entrance pupil coefficients;
store one or more elements of the parameter information in one or more data structures; and
provide the one or more data structures for use in one or more image formation tasks,
wherein the parameter information further comprises entrance pupil distortion correction parameters, and wherein the entrance pupil distortion correction parameters are used to correct a camera_centre_offset (                        
                            
                                
                                    O
                                
                                
                                    Z
                                
                            
                        
                    )  to its real optical center (CW) in external camera coordinates, and
wherein full correction under varying entrance pupil equates to                         
                            θ
                            =
                             
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        0
                                    
                                    
                                        
                                            
                                                N
                                            
                                            
                                                i
                                            
                                        
                                        -
                                        1
                                    
                                
                                
                                    
                                        
                                            p
                                        
                                        
                                            j
                                        
                                    
                                    *
                                
                            
                             
                            
                                
                                    r
                                
                                
                                    j
                                
                            
                        
                     + EP(                        
                            θ
                        
                    ), wherein                         
                            θ
                        
                     represents an angle of a sphere coordinate from a normal vector of a nominal imaging plane that passes through a center of a sphere coordinate system for an active area of a circular image, N represents a total number of entrance pupil coefficients,                         
                            
                                
                                    p
                                
                                
                                    j
                                
                            
                        
                     represents a polynomial coefficient, r represents a normalized distance of a luma sample from a center of the circular image, and EP(                        
                            θ
                        
                    ) represents an entrance pupil equation                         
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        3
                                    
                                    
                                        
                                            
                                                M
                                            
                                            
                                                i
                                            
                                        
                                        -
                                        1
                                    
                                
                                
                                    
                                        
                                            q
                                        
                                        
                                            j
                                        
                                    
                                    *
                                
                            
                             
                            
                                
                                    r
                                
                                
                                    j
                                
                            
                        
                    , wherein                         
                            
                                
                                    M
                                
                                
                                    i
                                     
                                
                            
                        
                    represents three more than the total number of entrance pupil coefficients and                         
                            
                                
                                    q
                                
                                
                                    j
                                
                            
                             
                        
                    represents one or more instances of ep_coeff.

As of Claim 18.	(Canceled)

As of Claim 19 (Canceled)

As of Claim 20 (Currently Amended)  The computer program product according to claim [[19]]17, wherein the one or more image formation tasks comprise a polynomial EP_coeffs, wherein instances of EP_coeffs are fixed-point or floating-point polynomial coefficient values that describe a curve function using entrance pupil equation                         
                            E
                            P
                            (
                            θ
                            )
                            =
                             
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        3
                                    
                                    
                                        
                                            
                                                N
                                            
                                            
                                                i
                                            
                                            
                                                2
                                            
                                        
                                        -
                                        1
                                    
                                
                                
                                    
                                        
                                            p
                                        
                                        
                                            j
                                        
                                        
                                            2
                                        
                                    
                                    *
                                
                            
                             
                            
                                
                                    r
                                
                                
                                    j
                                
                            
                        
                    , and wherein                         
                            
                                
                                    p
                                
                                
                                    j
                                
                                
                                    2
                                
                            
                        
                    and                         
                            
                                
                                    N
                                
                                
                                    i
                                
                                
                                    2
                                
                            
                        
                     are represented by EP_coeffs and the value representing the total number  of entrance pupil coefficients, num_EP_coeffs, respectively.

As of Claim 21 (New)  The computer program product according to claim 17, wherein the parameter information further comprises an entrance pupil flag variable for use in a fisheye video supplemental information structure.

As of Claim 22 (New)  The computer program product according to claim 21, wherein the program code portions being configured to provide the one or more data structures for use in one or more image formation tasks comprise program code portions configured to provide the entrance pupil flag variable to the fisheye video supplemental information structure.



As of Claim 24 (New)  The computer program product according to claim 23, wherein the omnidirectional media standard is Moving Pictures Experts Group-Omnidirectional Media Format (MPEG-OMAF) or MPEG International Organization for Standardization/International Electrotechnical Commission (ISO/IEC) 23090-7.




Allowable Subject Matter
Claims 1, 4-9, 12-17, 20-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	As of claim 1: the prior art of record fails to teach or fairly suggest the combination of all the limitations of claim 1 that includes, “wherein the parameter information further comprises entrance pupil distortion correction parameters, and wherein the entrance pupil distortion correction parameters are used to correct a camera_centre_offset (                        
                            
                                
                                    O
                                
                                
                                    Z
                                
                            
                        
                    )  to its real optical center (CW) in external camera coordinates, and
wherein full correction under varying entrance pupil equates to                         
                            θ
                            =
                             
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        0
                                    
                                    
                                        
                                            
                                                N
                                            
                                            
                                                i
                                            
                                        
                                        -
                                        1
                                    
                                
                                
                                    
                                        
                                            p
                                        
                                        
                                            j
                                        
                                    
                                    *
                                
                            
                             
                            
                                
                                    r
                                
                                
                                    j
                                
                            
                        
                     + EP(                        
                            θ
                        
                    ), wherein                         
                            θ
                        
                     represents an angle of a sphere coordinate from a normal vector of a nominal imaging plane that passes through a center of a sphere coordinate system for an active area of a circular image, N represents a total number of entrance pupil coefficients,                         
                            
                                
                                    p
                                
                                
                                    j
                                
                            
                        
                     represents a polynomial coefficient, r represents a normalized distance of a luma sample from a center of the circular image, and EP(                        
                            θ
                        
                    ) represents an entrance pupil equation                         
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        3
                                    
                                    
                                        
                                            
                                                M
                                            
                                            
                                                i
                                            
                                        
                                        -
                                        1
                                    
                                
                                
                                    
                                        
                                            q
                                        
                                        
                                            j
                                        
                                    
                                    *
                                
                            
                             
                            
                                
                                    r
                                
                                
                                    j
                                
                            
                        
                    , wherein                         
                            
                                
                                    M
                                
                                
                                    i
                                     
                                
                            
                        
                    represents three more than the total number of entrance pupil coefficients and                         
                            
                                
                                    q
                                
                                
                                    j
                                
                            
                             
                        
                    represents one or more instances of ep_coeff.”
As of Claims 4-8 : Claims 4-8 depend from Claim 1 and are allowed as well.

	As of claim 9: the prior art of record fails to teach or fairly suggest the combination of all the limitations of claim 9 that includes, “wherein the parameter information further comprises entrance pupil distortion correction parameters, and wherein the entrance pupil distortion correction parameters are used to correct a camera_centre_offset (                        
                            
                                
                                    O
                                
                                
                                    Z
                                
                            
                        
                    )  to its real optical center (CW) in external camera coordinates, and
wherein full correction under varying entrance pupil equates to                         
                            θ
                            =
                             
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        0
                                    
                                    
                                        
                                            
                                                N
                                            
                                            
                                                i
                                            
                                        
                                        -
                                        1
                                    
                                
                                
                                    
                                        
                                            p
                                        
                                        
                                            j
                                        
                                    
                                    *
                                
                            
                             
                            
                                
                                    r
                                
                                
                                    j
                                
                            
                        
                     + EP(                        
                            θ
                        
                    ), wherein                         
                            θ
                        
                     represents an angle of a sphere coordinate from a normal vector of a nominal imaging plane that passes through a center of a sphere coordinate system for an active area of a circular image, N represents a total number of entrance pupil coefficients,                         
                            
                                
                                    p
                                
                                
                                    j
                                
                            
                        
                     represents a polynomial coefficient, r represents a normalized distance of a luma sample from a center of the circular image, and EP(                        
                            θ
                        
                    ) represents an entrance pupil equation                         
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        3
                                    
                                    
                                        
                                            
                                                M
                                            
                                            
                                                i
                                            
                                        
                                        -
                                        1
                                    
                                
                                
                                    
                                        
                                            q
                                        
                                        
                                            j
                                        
                                    
                                    *
                                
                            
                             
                            
                                
                                    r
                                
                                
                                    j
                                
                            
                        
                    , wherein                         
                            
                                
                                    M
                                
                                
                                    i
                                     
                                
                            
                        
                    represents three more than the total number of entrance pupil coefficients and                         
                            
                                
                                    q
                                
                                
                                    j
                                
                            
                             
                        
                    represents one or more instances of ep_coeff.”
As of Claims 12-17 : Claims 12-17 depend from Claim 9 and are allowed as well.

	As of claim 17: the prior art of record fails to teach or fairly suggest the combination of all the limitations of claim 17 that includes, “wherein the parameter information further comprises entrance pupil distortion correction parameters, and wherein the entrance pupil distortion correction parameters are used to correct a camera_centre_offset (                        
                            
                                
                                    O
                                
                                
                                    Z
                                
                            
                        
                    )  to its real optical center (CW) in external camera coordinates, and
wherein full correction under varying entrance pupil equates to                         
                            θ
                            =
                             
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        0
                                    
                                    
                                        
                                            
                                                N
                                            
                                            
                                                i
                                            
                                        
                                        -
                                        1
                                    
                                
                                
                                    
                                        
                                            p
                                        
                                        
                                            j
                                        
                                    
                                    *
                                
                            
                             
                            
                                
                                    r
                                
                                
                                    j
                                
                            
                        
                     + EP(                        
                            θ
                        
                    ), wherein                         
                            θ
                        
                     represents an angle of a sphere coordinate from a normal vector of a nominal imaging plane that passes through a center of a sphere coordinate system for an active area of a circular image, N represents a total number of entrance pupil coefficients,                         
                            
                                
                                    p
                                
                                
                                    j
                                
                            
                        
                     represents a polynomial coefficient, r represents a normalized distance of a luma sample from a center of the circular image, and EP(                        
                            θ
                        
                    ) represents an entrance pupil equation                         
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        3
                                    
                                    
                                        
                                            
                                                M
                                            
                                            
                                                i
                                            
                                        
                                        -
                                        1
                                    
                                
                                
                                    
                                        
                                            q
                                        
                                        
                                            j
                                        
                                    
                                    *
                                
                            
                             
                            
                                
                                    r
                                
                                
                                    j
                                
                            
                        
                    , wherein                         
                            
                                
                                    M
                                
                                
                                    i
                                     
                                
                            
                        
                    represents three more than the total number of entrance pupil coefficients and                         
                            
                                
                                    q
                                
                                
                                    j
                                
                            
                             
                        
                    represents one or more instances of ep_coeff.”

As of Claims 20-24 : Claims 20-24 depend from Claim 17 and are allowed as well.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
MOU et al. (US 2019/0236805 A1) in [0054]  the process of mapping a calibration chessboard from its chessboard coordinate system to the lens coordinate system of the fisheye images is described below. The conversion relationship between the chessboard coordinate system (x.sub.b, y.sub.b, z.sub.b) and the lens coordinate system (x.sub.c, y.sub.c, z.sub.c) may be: [x.sub.c, y.sub.c, z.sub.c].sup.T=R×[x.sub.b, y.sub.b, z.sub.b].sup.T+T, where R is the 3×3 rotation matrix of the lens coordinate system relative to the chessboard coordinate system, and T is the 3×1 translation vector of the lens coordinate system relative to the chessboard coordinate system. R and T may be referred to as extrinsic parameters of the lens relative to the chessboard coordinate system.
Tezaur (US 2019/0043219 A1) teaches in [0039] The example fisheye camera 500 may be part of a camera array (not shown). The fisheye camera 500 includes a fisheye lens 502 including a number of lens elements. For example, the lens elements may include various pieces of optical glass honed into spherical or aspherical shapes. The fisheye lens 502 has an optical axis 504 indicated by a solid line. FIG. 5A includes a ray tracing of a ray of light through the fisheye lens 502 with an angle theta 506A representing an angle of the incoming light ray with respect to the optical axis 504. In the example of FIG. 5A, the value of angle theta 506A is five degrees. The fisheye camera 500 also 
Wang (US 2019/0014305) teaches in [0150] NOTE: The value of field_of_view is determined by the physical property of each fisheye lens, while the values of displayed_fov and overlapped_fov are determined by the configuration of multiple fisheye lenses. For example, when the value of num_circular_images is equal to 2 and two lenses are symmetrically located, the value of displayed_fov and overlapped_fov can be set as 180 and 190 respectively, by default. However, the value can be changed depending on the configuration of the lens and the characteristics of the contents. For example, if the stitching quality with the displayed_fov values (left camera=170 and right camera=190) and the overlapped_fov values (left camera=185 and right camera=190) is better than the quality with the default values (180 and 190) or if the physical configuration of cameras is asymmetric, then the unequal displayed_fov and overlapped_fov values can be taken. In addition, when it comes to multiple (N>2) fisheye images, a single displayed_fov value cannot specify the exact area of each fisheye image. As shown in FIG. 6, displayed_fov (602) varies according to the direction. In order to manipulate multiple (N>2) fisheye images, num_angle for displaying_fov is introduced. For example, if this value is equal to 12, then the fisheye image is divided into 12 sectors where each sector angle is 30 degrees.

FASOGBON et al. (US 2021/0006700); US 20180336704; US 9807359 teach the calibration techniques as well.
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEKONNEN D DAGNEW whose telephone number is (571)270-5092.  The examiner can normally be reached on 8:00AM-5:00PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEKONNEN D DAGNEW/Primary Examiner, Art Unit 2697